Application for stay granted upon condition that, within five days from the entry of the order herein, the appellant making this motion procure and file a bond with corporate surety in the sum of $500 to indemnify the respondent for the costs and disbursements of the appeal and the difference between the legal rate of interest and the amount allowed by the chamberlain upon the fund now deposited with him. If such bond be not given, the motion is denied, with ten dollars costs. Present — Lazansky, P. J., Rich, Young, Kapper and Scudder, JJ.